DETAILED ACTION
Applicant: SAKAMOTO, Toshiro & FURAYA, Takaaki 
Assignee: Asahi Kasei Microdevices Corporation
Attorney: Robert J. Goodell (Reg. No.: 41,040) & Jeffrey G. Killian (Reg. No: 50,891)
Filing: After-Final Consideration Program 2.0 Submission filed 23 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 4-6, 11-16, and 20-30 are currently pending before the Office, claims 1-3 and 7-10 have been cancelled, claims 17-19 had been withdrawn from consideration subject to the Restriction requirement made Final in the Final Rejection dated 01/05/2022 and are now cancelled by Examiner’s Amendment, independent claim 4 has been amended in incorporate previously indicated allowable subject matter from claims 7-8, claim 6 has been amended, and claims 20-30 have been newly added corresponding to claim scope from previously indicated allowable subject matter from claims 9 and 10.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey G. Killian (Reg. No.: 50,891) on 30 March 2022.  Previously withdrawn claims 17-19 are now cancelled.
The application has been amended as follows: 

Claim 17. (canceled)



Claim 19. (canceled)

Response to Arguments
Persuasive Arguments – Claim Rejections
Applicant’s arguments, see Pages 9-12, filed 23 March 2022, with respect to prior art rejections have been fully considered and are persuasive in that the previously indicated allowable subject matter in claims 7-10 have been incorporated into the independent claims.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 4-6, 11-16, and 20-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 20, and 24, the closest prior art references are: 
Tokushima – which discloses an optical waveguide with different thicknesses (1,2) and a portion with gradually increasing thickness (3) the first film thickness is larger than the second film thickness (¶48).  However, Tokushima fails to disclose a grating portion and it fails to disclose the depth or thickness of recessed portions of the grating portion (claim 4), the average film thickness of the grating portion (claim 20), or a film thickness of a projection portion of the grating portion (claim 24).

    PNG
    media_image1.png
    534
    670
    media_image1.png
    Greyscale

Shimizu – which discloses using diffraction gratings on the light source input and detector output (35a) with a measured wafer (20) having diffraction gratings (26A,26B), a tapered waveguide core (27A,27B), and an optical waveguide (22).  However, Shimizu fails to disclose a core layer having a first portion film thickness, a second portion film thickness, and a third portion with a film thickness is gradually increased from a small film thickness side toward a large film thickness side, and it fails to disclose the depth or thickness of recessed portions of the grating portion (claim 4), the average film thickness of the grating portion (claim 20), or a film thickness of a projection portion of the grating portion (claim 24).

    PNG
    media_image2.png
    591
    797
    media_image2.png
    Greyscale

Frish – which discloses a photonic grating coupler (Frisch: Fig. 2) having an optical waveguide (107) with a horizontal portion (106) and an upward sloping portion (108) with uniform thickness (¶21) and a sloped grating coupler through oxide material (115) and cladding material (111).  However, Frisch fails to disclose a core layer having a first portion film thickness, a second portion film thickness, and a third portion with a film thickness is gradually increased from a small film thickness side toward a large film thickness side, and it fails to disclose the depth or thickness of recessed portions of the grating portion is larger than a film thickness of the light propagation portion (claim 4), the average film thickness of the grating portion is larger than a film thickness of the light propagation portion (claim 20), or a film thickness of a projection portion of the grating portion is larger than a film thickness of the light propagation portion (claim 24).

    PNG
    media_image3.png
    370
    518
    media_image3.png
    Greyscale

Oonawa et al. (US Pat. 10,088,628) – which discloses an optical waveguide (100) having a core layer (Abstract; C.40:L.55-C.41:L.39) capable of propagating light (Abstract) and having a first portion (34) having a first film thickness (Fig. 1A; Abstract), a second portion (32) having a second film thickness different from the first film thickness (Fig. 1A; Abstract), and a third portion connecting (33) between the first portion (34) and the second portion (32), wherein the first portion (34) has a grating portion (37,38a,38b; Abstract).  However, Oonawa et al. fails to disclose the depth or thickness of recessed portions of the grating portion is larger than a film thickness of the light propagation portion (claim 4), the average film thickness of the grating portion is larger than a film thickness of the light propagation portion (claim 20), or a film thickness of a projection portion of the grating portion is larger than a film thickness of the light propagation portion (claim 24).

    PNG
    media_image4.png
    494
    599
    media_image4.png
    Greyscale

claim 4), the average film thickness of the grating portion is larger than a film thickness of the light propagation portion (claim 20), or a film thickness of a projection portion of the grating portion is larger than a film thickness of the light propagation portion (claim 24), in combination with the other claimed elements.  Claims 5-6, 11-16, 21-23, and 25-30 are allowed based on dependency.

    PNG
    media_image5.png
    703
    844
    media_image5.png
    Greyscale


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884